Exhibit 10.3

STOCK OPTION AMENDMENT AGREEMENT

THIS STOCK OPTION AMENDMENT AGREEMENT (“Agreement”) is made by and between
Novell, Inc. (the “Company”) and Dana C. Russell (the “Employee”) on this 10th
day of January, 2008 (the “Effective Date”).

WHEREAS, the Company previously granted the Employee the options identified on
Schedule I (the “Options”) to purchase shares of the Company’s common stock
(“Company Stock”) under one or more of the Company’s employee stock incentive
plans (individually, a “Plan”).

WHEREAS, the Company and Employee entered into a formal Stock Option Agreement
(the “Option Agreement”) evidencing such Options.

WHEREAS, the Company has determined, on the basis of the findings of the Audit
Committee of the Board of Directors in connection with its investigation into
the Company’s historical option grant practices, that the Options were
incorrectly priced in that the exercise price of each such Option is based on
the fair market value of the Company’s common stock on a date earlier than the
date that has now been determined to be the actual grant date of that Option for
financial accounting purposes.

WHEREAS, the Employee will be subject to tax disadvantages under Section 409A of
the Internal Revenue Code, as amended (the “Code”) and state tax law with
respect to the Options, unless certain remedial actions under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), are taken within the
relief period provided under the regulations issued by the Internal Revenue
Service.

WHEREAS, to avoid any potentially adverse tax consequences under Section 409A of
the Code, and any comparable provisions of applicable state tax law, the Company
wishes to increase the exercise price per share of the 6,000 Options shown in
column four of Section A of Schedule I (the “Repriced Options”) to the higher
“New Exercise Price Per Share Following Amendment” set forth for those Options
in column six of Section A of Schedule I, and the Employee has agreed to do so.

WHEREAS, in order to compensate Employee for the increased exercise price to be
in effect for the Repriced Options, the Company is willing to pay Employee a
special cash bonus in a gross dollar amount set forth as the “Total Special
Bonus” in Section A of Schedule I (the “Special Bonus”).

WHEREAS, with respect to the Options shown in Section B of Schedule I, because,
as of the Effective Date, the exercise price of such Options is greater than the
fair market value of the underlying Company Stock, the parties desire to cancel
such Options (the “Cancelled Options”) and issue new options (the “New Options”)
to replace such Cancelled Options on substantially identical terms and
conditions as the Cancelled Options.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, Employee and the
Company agree as follows:

1.        Increased Exercise Price. The exercise price per share set forth in
the Option Agreement for each of the 6,000 Repriced Options is hereby increased
to the higher “New Exercise Price Per Share Following Amendment” set forth for
the Repriced Options in column six of Section A of Schedule I. Except for the
foregoing increase to the exercise price per share of the 6,000 Repriced
Options, no other terms or provisions of the Option Agreements for the 32,000
Options set forth in Section A of Schedule I or the applicable Plans for such
Options have been modified as a result of this Agreement, and those terms and
provisions shall continue in full force and effect.

2.         Special Bonus. Company shall pay the Special Bonus to Employee on the
Company’s first regularly-scheduled payroll date after January 1, 2009, which
will not be later than January 31, 2009. The Special Bonus shall be subject to
the Company’s collection of all applicable federal, state and local income taxes
and payroll withholdings, and Employee shall be paid only the net amount of such
Special Bonus remaining after such taxes and withholdings have been collected by
the Company. Employee need not remain in the Company’s employ to receive the
Special Bonus.

3.         Cancellation and Regrant of Options.

  (a)    The Cancelled Options shall be deemed rescinded, cancelled and disposed
of to the Company as of the Effective Date. Employee hereby agrees that he has
no further right, title or interest in or to the Cancelled Options and that he
no longer has any right or entitlement to purchase any shares of Company Stock
or other capital stock of the Company under the Cancelled Options. Employee
releases the Company, its officers and directors of all liability in connection
with such Cancelled Options.

  (b)    As of the Effective Date, Employee shall receive New Options in
cancellation and replacement of the Cancelled Options. It is the intent of the
parties that, with the exception of the grant date, the New Options shall have
exactly the same terms and conditions as the Cancelled Options, including,
without limitation, the exercise price payable per share of Company Stock, the
number of underlying shares of Company Stock, the vesting provisions, and the
expiration date. The New Options shall be granted under the same Plan under
which the Cancelled Options were granted and shall be subject to terms set forth
in the Option Agreement for the New Options. The cancellation and regrant is
effected solely to evidence the cancellation and regrant procedure required
under Code Section 409A for any option (or portion thereof) which was not vested
as of December 31, 2004 and which may be deemed to have been granted with an
exercise price below the fair market value of the option shares on the grant
date.

4.         Indemnity. In the event that the Repriced Options and/or the New
Options are deemed to constitute a deferred compensation arrangement subject to
Section 409A of the Code, the Company agrees that it will defend Employee and,
upon final adjudication and assessment of any income taxes imposed on



--------------------------------------------------------------------------------

Employee by virtue of Section 409A and subject to the terms of this Agreement,
indemnify and hold Employee harmless from and against any portion of such taxes
which arise and are imposed pursuant to Section 409A(a)(1)(B) and any penalties
and/or interest assessed against Employee based on the failure to pay and
discharge any such taxes (whether assessed under Section 409A(a)(1)(B) or
otherwise) in a timely manner. In addition, to the extent that such
indemnification gives rise to taxable income to the Employee, the Company shall
provide a “gross-up” of the reimbursement payment made sufficient to offset
Employee’s federal income tax liability in respect of the reimbursement and the
gross-up payment. The obligation of the Company to defend and indemnify in
accordance with the foregoing is conditioned upon (i) Employee giving prompt
written notice to the Company of any audit, notice or examination of Employee’s
federal tax returns raising the application of Section 409A to the Repriced
Options and/or the New Options and (ii) Employee permitting the Company, at the
Company’s expense, to engage counsel to contest the application of Section 409A
and control that aspect of any resulting audit or proceedings to resolve the
issue. In accepting the indemnification provided hereby, Employee understands
and agrees that the Company is not agreeing to or obligated to provide
indemnification in respect of income or withholding taxes arising from the
actual exercise or any imputed exercise of the Options themselves (including,
without limitation, any federal income tax arising under Section 409A(a)(1)(A)).

5.        Entire Agreement. This Agreement, together with the Option Agreements
(to the extent not expressly amended hereby) and the applicable Plans,
represents the entire agreement of the parties with respect to the matters
addressed herein and supersedes any and all previous contracts, arrangements or
understandings, whether oral or in writing, between the parties with respect to
the matters addressed herein. This Agreement may be amended at any time only by
means of a writing signed by Employee and an authorized officer of the Company.

6.         Governing Law. This Agreement shall be governed by the laws of The
Commonwealth of Massachusetts without reference to its conflicts of law
principles.

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company by
a duly-authorized officer and Employee has hereunto set his or her hand as of
the date first written above.

 

NOVELL, INC.     EMPLOYEE  

/s/ Alan J. Friedman

   

/s/ Dana C. Russell

  By:   Alan J. Friedman     Dana C. Russell   Title:   Senior Vice President  
   



--------------------------------------------------------------------------------

SCHEDULE I

Section A: Repriced Option

 

Original

Grant Date

   Total Number
of Outstanding
Option Shares    Number of
Outstanding
Option Shares
Not Subject to
Amended
Exercise Price    Number of
Outstanding
Option Shares
Subject to
Amended
Exercise Price    Exercise Price
Per Share
Prior to
Amendment    New Exercise
Price Per Share
Following
Amendment    Special


Bonus

Payable on

the first
regularly
scheduled
payroll

date

following
January 1,
2009

9/10/2001

   32,000    26,000    6,000    $3.92    $3.94    $120.00                      
         

Total Special Bonus: $120.00                                

 

Section B: Cancelled Option/New Grants

 

Prior Option

 

   Original


Grant Date

 

   Revised


Grant Date

 

   Current


Exercise Price

 

   Total Number of
Option Shares to
be Canceled and
Regranted

 

   New Exercise
Price

 

13,000

   1/07/2004    1/10/2008    $10.68    13,000    $10.68